 


114 HR 1429 IH: Stronger Voice for Small Business Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1429 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Bost (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to allow for petitions for reconsideration of size standards for small business concerns, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stronger Voice for Small Business Act of 2015. 2.Petitions for reconsideration of size standards for small business concernsSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following: 
 
(9)Petitions for reconsideration of size standards 
(A)In generalA person may file a petition for reconsideration with the Office of Hearings and Appeals (as designated in part 134 of title 13, Code of Federal Regulations, that was in effect on January 1, 2016, or any successor to such Office) of a size standard revised, modified, or established by the Administrator pursuant to this subsection. (B)Time limitA person filing a petition for reconsideration described in subparagraph (A) shall file such petition not later than 30 days after the publication in the Federal Register of the notice of final rule to revise, modify, or establish size standards described in paragraph (6). 
(C)Process for agency reviewThe Office of Hearings and Appeals shall use the same process it uses to decide challenges to the size of a small business concern to decide a petition for review pursuant to this paragraph. (D)Judicial reviewThe publication of a final rule in the Federal Register described in subparagraph (B) shall be considered final agency action for purposes of seeking judicial review. Filing a petition for reconsideration under subparagraph (A) shall not be a condition precedent to judicial review of any such size standard.. 
 
